Knowlton, J.
The libellant and libellee became husband and wife by virtue of a lawful marriage. The agreement that they would not live together had no effect upon the marriage contract entered into in regular form in the presence of a magistrate or minister authorized to solemnize marriages. It is against the policy of the law that the validity of a contract of marriage, or its effect upon the status of the parties, should be in any way affected by their preliminary or collateral agreements. Barnett v. Kimmell, 35 Penn. St. 13. Harrod v. Harrod, 1 Kay & Johns. 4, 16.
The consummation of a marriage by coition is not necessary to its validity. The status of the parties is fixed in law when the marriage contract is entered into in the manner prescribed by the statutes in relation to the solemnization of marriages. Eaton v. Eaton, 122 Mass. 276. Jackson v. Winne, 7 Wend. 47. Dumaresly v. Fishly, 3 A. K. Mar. 368. Patrick v. Patrick, 3 Phillim. 496. Dalrymple v. Dalrymple, 2 Hagg. Consist. 54.
The libellant is not guilty of such a marital wrong as will prevent him from obtaining a divorce on the ground of his wife’s adultery. The parties lived apart by mutual consent, and, on the facts reported, neither could have obtained a divorce from the other on the ground of desertion. In such a separation there was no desertion within the meaning of the word in the statutes in relation to divorce. Lea v. Lea, 8 Allen, 418, 419. Thompson v. Thompson, 1 Sw. & Tr. 231. Cooper v. Cooper, 17 Mich. 205. Living apart by agreement is no bar to a suit for divorce *517brought by either against the other on the ground of adultery. A voluntary separation is not a license to commit adultery; and it has uniformly been held that, in case of adultery under such circumstances, the innocent party may have a remedy against the other in a suit for a divorce. Morrall v. Morrall, 6 P. D. 98. Beeby v. Beeby, 1 Hagg. Consist. 142, note. Mortimer v. Mortimer, 2 Hagg. Consist. 310. J. G. v. H. G. 33 Md. 401. Anderson v. Anderson, 1 Edw. Ch. 380.
The court has jurisdiction notwithstanding that the parties have never lived together as husband and wife within this Commonwealth. The continuous residence of the libellant in the Commonwealth for more than five years next preceding the filing of his libel brings the case within the exception stated in the Pub. Sts. c. 146, § 5.
On the facts stated in the bill of exceptions, the divorce should-have been granted, and the entry must be,

Exceptions sustained.